Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is responsive to amendment filed September 29, 2022, where Applicant amended the claims. Claims 1-20 remain pending. 

Response to Arguments
Applicants have acknowledged the previous Double Patenting rejection and have filed a Terminal Disclaimer. Therefore the previous Double Patenting rejection is withdrawn.
Applicant's arguments, filed 9/29/22, and in regards to the 103 rejections have been fully considered but are not persuasive.  
Applicant argues that Jul fails to teach the amended limitation of “creating an additional instance of the application” since Jul teaches creating additional virtual machine instances and not additional application instance.
In reply, Firstly Applicant has failed to show support in Applicants specification, for the new limitation “additional instance of the application”. As requested in paragraph 25 of the Office Action dated 6/30/22, For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06). Accordingly, it appears that this new limitation is not supported and will be interpreted as additional virtual computing instances, as mentioned in lines 6-7 of claim 1. Secondly, Applicant is reminded that the claims are given their broadest reasonable interpretation. In this case, lines 6-7 of claim 1 state that the application is executed across a plurality of virtual computing instances. Accordingly it is reasonable to interpret that each virtual computing instance is running an instance of the application. The claims (and specification) fail to define what are the characteristics of an application instance(s), and whether the instances are the same or different in regards to either the virtual computing instance or the application instance, or both. Thirdly, Jul teaches creating new/additional virtual machines to host additional application instances, and thus receive and handle new requests associated with the application (see Jul at least paragraphs 21 & 33).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Lines 6-7 of claim 1 state that the application is executed across a plurality of virtual computing instances. Lines 12-13 then state creating an additional instance of the application executing on the host device. However, the claims (and specification) fail to define what are the characteristics of an application instance to begin with, let alone an additional instance of the application. The relationship between the virtual computing instance and the application instance is unclear. It appears that use of the word “instance” in the claim is referring to both the virtual computing instance and the application instance, which is unclear.
Independent claims 11 and 20 are rejected based upon the same rationale.
Dependent claims are rejected for inheriting the deficiencies of the independent claims and failing to remedy such deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6-14,16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jul et al (US Publication 20160055025) in view of Yang et al (US Publication 20170116014).
In reference to claim 1, Jul teaches a method comprising:
a policy associated with an application executing on the host device; (see at least paragraph 21 lines 1-2 & paragraph 22 lines 1-4, where Jul teaches virtual machines on a node/host executing an application, and also see paragraph 25, where Jul discloses predefined threshold limits which are policies for the virtual machines and applications)
monitoring, by a probe agent, a metric associated with the application executing on the host device, wherein monitoring the metric is performed across each of a plurality of virtual computing instances on which the application executes on the host device; (see at least paragraph 27 lines 11-14 and paragraph 30, where Jul teaches the elasticity manger #111 monitoring threshold metrics of each virtual machine on the node)
analyzing the metric, by the probe agent, to determine if conditions of the rule are met; (see at least paragraph 30 lines 5-12 and paragraph 31, where Jul teaches evaluating/analyzing the metrics reach or exceed a threshold condition)
taking an action, by the probe agent and on the host device, to implement the policy on the host device in response to determining that the conditions of the rule are met, wherein taking the action includes scaling the application by creating an additional instance of the application on the host device; (see at least paragraphs 33-34, where Jul teaches taking an action based on the threshold condition, by horizontally scaling and adding new virtual machines) and
monitoring, by the probe agent and after taking the action, the metric across each of the plurality of virtual computing instances including the additional virtual computing instance executing on the host device (see at least paragraph 33 lines 8-10 and paragraph 41, where Jul teaches continuing to monitor all of the virtual machines including the new virtual machine).
Jul fails to explicitly teach receiving, by a probe agent executing on a host device within a network, a policy. However, Yang teaches policy based application monitoring in a virtual environment (see Yang, at least abstract) and discloses a policy manager #124 sending an application policy to a policy agent #111 on host #102 for VM/application monitoring (see Yang, at least paragraph 18 and Figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Jul based on the teachings of Yang for the purpose of monitoring the performance of the virtual environment and implementing the policy for managing and remediating any performance issues.
In reference to claim 2, this is taught by Yang, see at least paragraphs 12,18 & 30, where Yang teaches multiple policies for multiple applications, monitoring metrics for each of the multiple policies, determining if threshold conditions are met, and taking action according to each of the policies.
In reference to claim 3, this is taught by Jul, see at least paragraph 3 lines 5-8 and paragraph 33, which teaches adding multiple virtual machines on the node.
In reference to claim 4, this is taught by Jul, see at least paragraphs 27 & 30, which teaches monitoring the multiple virtual machines.
In reference to claim 6, this is taught by Yang, see at least paragraph 24 lines 1-10 of Yang, which teaches sending monitoring information to a manager over a network.
In reference to claim 7, this is taught by Jul, see at least paragraphs 2 & 23, which teaches virtual machines.
In reference to claim 8, this is taught by Jul, see at least paragraph 45, which teaches OS level virtualization.
In reference to claim 9, this is taught by Jul, see at least paragraph 8, which teaches virtual machines.
In reference to claim 10, this is taught by Jul, see at least paragraphs 23 & 25, which teaches monitoring the same threshold for the multiple virtual machines.
Claims 11-14,16-20 are slight variations of the rejected claims 1-4,6-10 above, and are therefore rejected based on the same rationale.



Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jul et al (US Publication 20160055025) in view of Yang et al (US Publication 20170116014) in further view of Shiva et al (US Publication 20140165063).
In reference to claims 5 & 15, Jul fails to explicitly teach moving one of the plurality of virtual instances executing on the host to a different host device. However, Shiva teaches migrating a virtual machine based on a threshold policy, where the virtual machine is migrated from a first host to a second host (see Shiva, at least Abstract and paragraph 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Jul based on the teachings of Shiva for the purpose of making sure that virtual machines do not exceed their capacity requirements and therefore preserving system performance via the migration.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure.

Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ramy M Osman/
Primary Examiner, Art Unit 2457
December 12, 2022